Citation Nr: 0822825	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-38 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD)/bronchitis, to 
include as secondary to herbicide exposure.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension (HTN), to include as secondary to herbicide 
exposure.  

3.  Entitlement to service connection for congestive heart 
failure (CHF), to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

A videoconference hearing was held in April 2008 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  At 
the hearing, it was agreed by the Law Judge and the veteran 
that another issue on appeal (entitlement to service 
connection for shortness of breath) was subsumed by the issue 
of entitlement to service connection for COPD/bronchitis, and 
that that issue would not be considered separately.  

In an April 2007 statement, the veteran raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and entitlement to service connection for 
various conditions as secondary thereto (to include those 
that are the subject of this appeal).  As the claim of 
entitlement to service connection for PTSD has never been 
addressed by the RO, the matter is referred to the RO for 
such further action as is deemed appropriate.  The veteran's 
claims for secondary service connection are deferred pending 
consideration of the outcome of the claim for service 
connection for PTSD.  

FINDINGS OF FACT

1.  An unappealed September 2003 rating decision denied 
service connection for shortness of breath, COPD, and 
bronchitis based on findings that these disabilities were not 
listed as conditions for which presumptive service connection 
based on exposure to herbicides in Vietnam could be granted, 
and no relationship was shown between the veteran's service 
and his present COPD/bronchitis, to include shortness of 
breath.  It was held that these disorders were unrelated to 
Agent Orange exposure or to service.  Appellant was notified 
but did not appeal.  Evidence received since is cumulative 
and redundant and does not raise a reasonable possibility of 
allowing the claim.

2.  An unappealed September 2003 rating decision denied 
service connection for HTN based on the finding that this 
disability was not listed as a condition for which 
presumptive service connection based on exposure to 
herbicides in Vietnam could be granted, and no relationship 
was shown between the veteran's service and his present HTN.  
It was held that the disorder was unrelated to Agent Orange 
exposure or to service.  Appellant was notified but did not 
appeal.  Evidence received since is cumulative and redundant 
and does not raise a reasonable possibility of allowing the 
claim.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's current 
CHF is etiologically related to his active military service, 
including exposure to herbicides.  

4.  The competent and probative evidence of record 
preponderates against a finding that the veteran's current 
skin disorder is etiologically related to his active military 
service, including exposure to herbicides.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking to establish service connection for 
COPD/bronchitis, to include as the residual of herbicide 
(Agent Orange) exposure may not be reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156 (2007).  

2.  New and material evidence has not been received, and the 
claim seeking to establish service connection for HTN, to 
include as the residual of herbicide (Agent Orange) exposure 
may not be reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156 
(2007).  

3.  A heart disorder (CHF) was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service, to include as the result of exposure to herbicides 
during military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

4.  A skin disorder was not incurred in or aggravated by 
service, not may it be presumed that a skin disorder was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107, (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, May 2006 and 
July 2006 letters to the veteran from the RO specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, a VA Agent Orange examination, and 
statements and testimony from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the VCAA letters 
dated in May 2006 and July 2006.  

Additionally, as to the new and material claims on appeal, in 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran has 
been notified of the evidence and information necessary to 
reopen the claim and to establish entitlement to the 
underlying claim for benefit sought in the May 2006 and July 
2006 letters mentioned above.  

Criteria

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
cardiovascular disease, to include HTN, to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309  
(2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Agent Orange

For purposes of establishing service connection for a 
disability or death resulting from exposure to Agent Orange, 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002 & Supp. 2007).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, soft-tissue sarcoma, and Type II 
diabetes mellitus.  38 C.F.R. § 3.307(a)(6), 3.309(e) (2007).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2007).

Thus, service connection may be presumed for residuals of 
herbicide agent exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.307(a)(6) (2007).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  In addition, the Court of Appeals for 
the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Brock v. Brown, supra, at 160-61.

In this regard, the Board notes that the Secretary of 
Veterans Affairs has determined that there is no positive 
association between herbicide exposure and any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  This is 
consistent with the report by the National Academy of 
Sciences (NAS) on herbicides used in Vietnam, Veterans and 
Agent Orange, Update 2002, which was discussed in detail by 
the Secretary in 68 Fed. Reg. 27,630-41 (May 20, 2003).  
Furthermore, in addition to the studies specifically 
discussed in that report, the conclusions of the NAS also 
represent the culmination of a review of numerous extensive 
studies that have been conducted over many years into the 
effects of herbicide exposure.  See Notice, 59 Fed. Reg. 341- 
346 (1994); Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 
57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 
1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002).

Subsequently, in 2005, the NAS issued Veterans and Agent 
Orange, Update 2004, which reiterated its previous finding 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and a number of health outcomes.  After careful 
study of Update 2004, VA issued a Notice at 72 Fed. Reg. 
32,395-407 (June 12, 2007), which contained no indication 
that any of the skin diagnoses identified in the veteran has 
a positive association with herbicide exposure.

Most recently, on July 27, 2007, the NAS released Veterans 
and Agent Orange, Update 2006, which reiterated its previous 
findings that, other than chloracne (which is not shown in 
the present case), there is insufficient evidence to indicate 
an association between exposure to herbicide agents and skin 
disorders.  This information is available on the NAS 
publications website, "http://www.nap.edu/," on the Internet.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case (SOC) 
or supplemental statement of the case (SSOC), the claimant 
must be provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide 
that an SSOC is not always required after the Board receives 
new evidence.  In the present case, the December 2007 SSOC 
reflects that the RO deferred from considering service 
connection for HTN as secondary to herbicide exposure until 
review of the Update 2006 as referenced above.  As indicated, 
no changes were made in the findings.  Thus, there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision as to that issue.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Under the process prescribed by law, the Secretary may, at 
some time in the future, take action to amend VA's 
regulations with regard to herbicide exposure.  The present 
case, however, must be decided under current law.

Whether New and Material Evidence has been Received to Reopen 
Claims of Entitlement to Service Connection for 
COPD/Bronchitis and HTN

Factual Background

The claims of service connection for COPD/bronchitis and HTN 
were initially denied in a September 2003 rating decision.  
The veteran was notified that same month but did not timely 
appeal.  

The evidence of record at the time of the 2003 denial 
included the veteran's service treatment and personnel 
records.  These documents showed that he served in Vietnam.  
His service treatment records, including an October 1969 
separation examination report, are negative for any 
complaints, treatment, or diagnoses of COPD/bronchitis.  
Similarly, while the veteran checked the box for "high or 
low blood pressure" upon discharge exam, there was no actual 
diagnosis of HTN during service, to include at the time of 
the separation evaluation when his blood pressure was listed 
as 132/76.  

Post service private records show that the veteran complained 
of shortness of breath and dyspnea on exertion in 1997.  
Bronchial spasms were noted in 1998 and CHF was noted in 
2000.  Subsequently dated records in 2001 show that he 
continued to be seen for his heart disease, shortness of 
breath, and for COPD.  Additional private records dated from 
1993 through 2003 essentially show treatment for the eyes.  

VA records dated in 2002 and 2003 reflect that the veteran 
was on medication for treatment of his various complaints, to 
include medication for his elevated blood pressure.  His 
heart disease and HTN were also noted.  

A September 2003 rating decision denied service connection 
for shortness of breath and COPD/bronchitis and HTN in that 
these conditions were not among the conditions for 
presumptive service connection based on exposure to 
herbicides used in Vietnam.  Also, because there was no 
evidence of a relationship between the veteran's service and 
the diagnoses of these conditions many years after service.  
The veteran was notified of the rating decision in September 
2003 and his right to appeal.  He did not do so, and it 
became final.  38 U.S.C.A. § 7105.  

The evidence of record added to the file since the September 
2003 rating decision includes private and VA treatment 
records dated from 1986 through 2007.  VA records dated in 
1986 show that the veteran underwent examination of the 
paranasal sinuses due to nasal drainage.  No abnormality was 
seen.  Subsequently dated records show additional treatment 
for conditions of COPD, bronchitis, CHF, and HTN.  

At a recent hearing in April 2008, the veteran reiterated his 
contentions that his COPD, bronchitis, and HTN were due to 
exposure to Agent Orange during service.  In the alternative, 
he argued that these conditions were of service origin.  He 
specifically argued that it was noted during service that he 
had elevated blood pressure readings.  He pointed out that he 
checked a history of such at the time of discharge.  

Additional Criteria and Analysis

Generally, when a claim is denied by the RO and becomes 
final, it may not be reopened unless new and material 
evidence is received.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in May 
2006), and the new definition applies.  Under the amended 
version, "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

As noted, a September 2003 rating decision denied service 
connection for COPD/bronchitis and HTN finding that these 
conditions were not listed among the conditions for 
presumptive service connection based on exposure to 
herbicides used in Vietnam and that there was no evidence of 
a relationship between the veteran's service and his present 
COPD, bronchitis, or HTN.  The September 2003 decision was 
final in that the veteran did not timely appeal.  For 
evidence to be new and material in light of the prior 
findings, it would have to tend to show that the veteran's 
present COPD, bronchitis, or HTN were related to his service 
or to herbicide (Agent Orange) exposure.  

The evidence received since the September 2003 RO decision 
consists of private and VA treatment records from 1986 
through 2007 and the April 2008 hearing transcript.  Both the 
private and VA treatment records show that the veteran 
continues to be seen for COPD, bronchitis, and HTN.  However, 
the records do not relate these conditions to the veteran's 
service or to herbicide exposure.  During his April 2008 
hearing, the veteran noted that he gave a history of high 
blood pressure problems at time of discharge.  As the 
veteran's service treatment records were considered at the 
time of the 2003 denial, this fact was known at that time.  
In other words, this is not a new fact for consideration.  It 
was previously determined that this fact did no represent 
chronic HTN.  

The veteran's contentions were the same as at the time of the 
2003 denial - that his COPD, bronchitis, and HTN began during 
service, shortly thereafter, or were related to herbicide 
exposure.  However, such assertions remain unsupported by the 
medical evidence.  As no evidence received since the 
September 2003 decision suggests a relationship between the 
veteran's COPD, bronchitis, or HTN, and service, to include 
exposure to herbicides, the evidence received since September 
2003 does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claims, does not raise a reasonable 
possibility of substantiating the claims, and is not new and 
material.  Consequently, the claims of entitlement to service 
connection for COPD/bronchitis and HTN may not be reopened.

Entitlement to Service Connection for Congestive Heart 
Failure and a Skin Disorder, to Include as Secondary to 
Herbicide Exposure

Factual Background

There is no evidence in the veteran's service treatment 
records showing that he was seen for a heart condition or a 
skin disorder during active duty, to include upon discharge 
examination in October 1969.  While the veteran checked the 
box for "high or low blood pressure" at the discharge 
evaluation, his blood pressure was recorded as 132/76 and no 
condition was diagnosed or otherwise shown.  

Post service records include private and VA treatment 
documents.  In 1997, the veteran was seen for complaints to 
include a rash.  CHF was initially diagnosed in 2000 and 
records show ongoing treatment for this condition to the 
present day.  Essentially, these records are silent as to 
additional skin problems after 1997.  However, when seen by 
VA in June 2006 for an Agent Orange exam, it was noted that 
the veteran had acne.  The examiner noted that this was not a 
rash of chloracne and was unrelated to exposure to Agent 
Orange.  

Analysis

In this case, the service department has verified that the 
veteran served in Vietnam. Therefore, his exposure to 
herbicides is presumed.

The Board notes, however, that the veteran has not been 
diagnosed with any of the disabilities for which presumptive 
connection is available based upon herbicide exposure.  In 
evaluating this claim, the Board finds probative that the 
physician who evaluated the veteran in June 2005 did not 
diagnose him with chloracne or any other acneform disease 
consistent with chloracne, despite noting his report of 
exposure to Agent Orange and allegedly experiencing a skin 
condition since his service in Vietnam.

As noted above, the Secretary of Veterans Affairs has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted, which to date excludes CHF and acne.  
Therefore, service connection is not warranted on a 
presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6), given the veteran's specific diagnoses.

The Board has also considered whether the veteran's claim can 
be granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
His service treatment records, including the October 1969 
separation examination report, are negative for any treatment 
or findings related to a heart or skin disability.  While he 
did mention a history of blood pressure problems, there is no 
indication of such in the service treatment records and his 
blood pressure reading at time of separation was within 
normal limits.  (Note: 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7101 provides that HTN is defined as diastolic blood 
pressure predominately 90 mm or greater, and isolated 
systolic HTN is defined as systolic blood pressure 
predominately 160 mm or greater, with a diastolic blood 
pressure of less than 90 mm.)  

The first time the veteran is shown to have a problem with 
his cardiovascular system was many years after service when 
CHF  was noted in 2000.  He was seen for a rash in 1997, but 
additional skin problems were not noted until the 2005 VA 
exam when acne was diagnosed.  In this regard, the Board 
notes that, although the veteran reported having experienced 
a skin problem since his service in Vietnam, the examining 
physician did not state or otherwise indicate that the 
current skin problems were related to his military service.  
See VA Agent Orange exam in June 2005.  In fact, there is no 
medical evidence of record which relates the veteran's 
current CHF or his skin disability (acne) with his military 
service in general or his exposure to herbicides 
specifically.

The only evidence that relates the veteran's cardiovascular 
or skin disabilities to his military service is the veteran's 
own statements.  The Board does not doubt that the veteran 
sincerely believes his current CHF or skin disability was 
first manifested during his military service and is related 
to his exposure to herbicides.  However, while the veteran is 
competent to report his symptoms, the determination as to 
causation and nexus in this case requires sophisticated, 
professional opinion evidence and there is no indication that 
he is competent to render such an opinion.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, the Board finds the veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is granted, and that there is no competent 
medical evidence of record otherwise relating the veteran's 
current CHF or skin disability, first noted many years after 
service discharge, to his military service.  Therefore, based 
upon the reasons and bases set forth above, the Board finds 
the preponderance of the competent and probative evidence is 
against the claim for service connection for a skin 
disability, to include as due to herbicide exposure, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

The appeal to reopen a claim seeking service connection for 
COPD)/bronchitis, to include as secondary to herbicide 
exposure, is denied.  

The appeal to reopen a claim seeking service connection for 
HTN, to include as secondary to herbicide exposure, is 
denied.  

Entitlement to service connection for congestive heart 
failure, to include as secondary to herbicide exposure, is 
denied.  

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


